

Exhibit 10(d)




Amendment to Wells Fargo & Company Supplemental 401(k) Plan (“Supplemental
401(k)”)


The first sentence of Section 24 of the Supplemental 401(k) Plan is amended
effective July 1, 2017 to read in full as follows:


For purposes of Section 3(16)(A) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), as amended, the Plan Administrator shall be the Director of
Human Resources, the Director of Compensation and Benefits, and the Head of
Enterprise HR Solutions of the Company, each of whom, acting individually, may
take action as the Plan Administrator.





